NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 8-3-21 arguments vis-à-vis rejections under 35 U.S.C. 103 employing the 2006 Lu et al. article (“Lu”) as the primary reference therefor, stating in pertinent part that Lu’s teaching that its H2S selectivity value S did not change with the CO2/H2S mole ratio, and that its S was always higher than that of MDEA, renders Lu’s CO2/H2S mole ratio a ‘result ineffective variable’ (Remarks at pp. 3-4), have been fully considered and are persuasive because the CO2 and H2S molar amounts (denoted as “n” in PV=nRT) -and thus the CO2/H2S mole ratio- varies directly with the partial P values of said CO2 and H2S (and thus the overall P value as well) in the equation PV=nRT.  Said rejections are withdrawn.

Allowable Subject Matter
Claims 21-22, 25-39, and 41-43 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 21, the most pertinent prior art of record appears to be Lu, whose teachings and suggestions are in the 5/24/21 Office Action.  Claim 21 has been allowed over Lu, however, because Lu’s CO2/H2S mole ratio is not a ‘result effective variable’: varying Lu’s CO2 and H2S molar amounts (denoted as “n” in PV=nRT) - and thus varying its CO2/H2S mole ratio, since n varies directly with the partial P values of said CO2 and H2S (and thus the overall P value as well) in the equation PV=nRT - does not significantly/sufficiently alter Lu’s S value.  As such, the claimed S value/range and/or partial and overall P values are not prima facie obvious over Lu.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 3, 2021
Primary Examiner
Art Unit 1736